office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 sspflanz postn-128932-06 uilc date date to janice b geier special counsel small_business self-employed from robert m brown associate chief_counsel income_tax accounting subject generic chief_counsel_advice -deductibility of administrative expenses of bankruptcy this chief_counsel_advice responds to your request for our advice on whether sec_67 of the internal_revenue_code applies to the administrative expenses of an individual debtor’s estate in bankruptcy in accordance with sec_6110 this advice may not be used or cited as precedent issue whether sec_67 of the internal_revenue_code applies to the administrative expenses of an individual debtor’s estate in bankruptcy conclusion sec_67 applies to an individual debtor’s estate in bankruptcy therefore deductions for expenses paid_or_incurred in connection with the administration of an individual’s estate in bankruptcy that would have not been incurred if the property were not held by the bankrupt estate is treated as allowable in arriving at adjusted_gross_income postn-128932-06 law and analysis subchapter_b sec_67 provides that for an individual taxpayer miscellaneous_itemized_deductions are allowed only to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income sec_67 lists the itemized_deductions that are not miscellaneous_itemized_deductions and thus not subject_to the percent floor sec_67 provides that the adjusted_gross_income of an estate_or_trust shall be computed in the same manner as in the case of an individual however sec_67 provides that the deductions for costs paid_or_incurred in connection with the administration of an estate_or_trust that would not have been incurred if the property were not held in such trust or estate shall be treated as allowable in arriving at adjusted_gross_income in addition sec_67 provides that deductions allowable under sec_642 sec_651 and sec_661 shall be treated as allowable in arriving at adjusted_gross_income the final sentence of sec_67 states that under regulations appropriate adjustments shall be made in the application of part i of subchapter_j of this chapter to take into account the provisions of this section subchapter_v sec_1398 describes the treatment of an individual debtor’s estate in bankruptcy sec_1398 provides the general_rule that the taxable_income of the estate is computed in the same manner as for an individual sec_1398 states that except as otherwise provided in this section the determination of whether any amount_paid or incurred by the estate is allowable as a deduction shall be made as if the amount were paid_or_incurred by the debtor and as if the debtor were still engaged in the trade or businesses and in the activities the debtor was engaged in before the commencement of the case sec_1398 provides in part that any administrative expense allowed under sec_503 of the bankruptcy code u s c sec_503 is allowed as a deduction to the extent not disallowed by another provision of the internal_revenue_code sec_67 was amended in to add the treatment for purposes of sec_67 of deductions under sec_651 and sec_661 relating to certain amounts distributed by a_trust or estate see h_r rep no 100th cong 2d sess in re miller discussed below concluded that the exception in sec_67 applied to a subchapter_v bankruptcy_estate as well as other estates governed by subchapter_j the bankruptcy court noted that the amendment to sec_67 which added the reference to subchapter_j did not alter the text acknowledging the above-the-line deduction b r pincite postn-128932-06 in re miller 252_br_110 bankr e d tex addressed the deductibility of administrative expenses by an individual’s estate in bankruptcy on its return the estate deducted the expenses from gross_income in arriving at adjusted_gross_income in its post-hearing brief the irs contended that sec_67 was inapplicable to an estate in bankruptcy that deductibility of the expenses was limited to the amounts that the debtor could have deducted under sec_1398 and that the expenses could be deducted only as miscellaneous_itemized_deductions the court rejected this position concluding that sec_67 was applicable and that sec_1398 was an exception to the general_rule that a bankruptcy_estate is only entitled to a deduction if the debtor would have been able to take such a deduction a deduction was allowed for the expenses in arriving at adjusted_gross_income discussion we agree with the bankruptcy court’s conclusion in in re miller that a bankruptcy_estate is a_trust or estate within the meaning of e we believe that the exception in sec_67 applies to subchapter_v bankruptcy estates as well as other estates governed by subchapter_j therefore applying sec_67 to a debtor’s estate in bankruptcy the deduction for expenses paid_or_incurred in connection with administration of an estate in bankruptcy that would not have been incurred had the property not been held in such estate is treated as allowable in arriving at adjusted_gross_income publication internal_revenue_service publication bankruptcy tax guide at page states that the bankruptcy_estate is allowed a deduction for administrative expenses and any fees or charges assessed it these expenses are generally deductible as itemized_deductions subject_to the floor on miscellaneous_itemized_deductions however administrative expenses attributable to the conduct_of_a_trade_or_business by the bankruptcy_estate or the production of the state’s rents or royalties are deductible in arriving at adjusted_gross_income we recommend revising publication to reflect the conclusion of in re miller that deductions for expenses that would not have been incurred if the property were not held by the bankrupt estate are allowable in arriving at adjusted_gross_income
